ORDER

PER CURIAM.
AND NOW, this 27th day of April, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 7, 2005, the Petition for Review and response thereto, the Petition for Review is denied,. and it is hereby
ORDERED that H. BEATTY CHADWICK be and he is SUSPENDED from the Bar of this Commonwealth for a period of five years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.